Citation Nr: 0429163	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  01-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include a herniated nucleus pulposus at L4 and 
L5.

2.  Entitlement to service connection for a right leg 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1944 until April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 2000 and October 2000 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  The competent medical evidence does not show a currently 
diagnosed low back disability, to include herniated nucleus 
pulposus at L4 and L5, to be causally related to active 
service.

2.  The competent medical evidence does not show a currently 
diagnosed right leg disability, to include peripheral 
neuropathy, to be causally related to active service.


CONCLUSIONS OF LAW

1.  A low back disability, to include a herniated nucleus 
pulposus at L4 and L5, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A right leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.  

Furthermore, in a claim for disability compensation, VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Notice

A VA letter issued in December 2001 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  This correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  Indeed, the communication specifically 
listed the evidence already obtained by VA and clearly 
indicated what information was still needed from the veteran. 
The veteran was advised to send any evidence in his 
possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment.  
Additionally, a lay statement from the veteran's wife is 
associated with the claims folder.  Furthermore, the 
veteran's statements in support of his claim are affiliated 
with the claims file.  Finally, the file contains a 
transcript of the veteran's July 2004 hearing before the 
undersigned.  

Additionally, it is noted that the veteran has not received a 
VA examination as to either of his claims on appeal.  The law 
provides that the assistance offered by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  However, in the present case, 
in light of the evidence of record, an examination is not 
"necessary" under 38 U.S.C.A. §5103A(d)(2).  As the service 
medical records are negative for any complaint or finding of 
a low back or right leg injury or abnormality, there is no 
incident of service to which a post service diagnosis may be 
related, except as on a speculative basis or based on the 
veteran's subjectively reported medical history in 
conjunction with a claim for VA benefits.

Further regarding the duty to assist, it is noted that, over 
the course of the appeal, the veteran has identified several 
treatment providers and requested that such records be 
obtained by VA.  Specifically, the veteran mentioned T. A., 
M.D., as well as Dr. P, Dr. M and Dr. J.  The veteran also 
mentioned Centennial Medical Center.  It is noted that 
documents from all named physicians and facilities are of 
record.  Moreover, letters from the RO to the veteran dated 
in May 2002, January 2003, August 2003 and October 2003 
described VA's progress as to development of the claim.  The 
August 2003 letter explained that records from T. A., M.D., 
were already of record for the period from February 2000 to 
January 2002.  The veteran was informed that a request for 
evidence from that physician for the period of 1990 to 
February 2000 had not been answered.  

The veteran also has claimed VA treatment in 1950 and 1951 as 
to his back condition.  It is noted that a clinical record 
dated in 1951 is associated with the claims file.

Although the claims file contains some records from every 
physician cited by the veteran, it appears that some records 
may be incomplete.  For example, while the veteran claimed 
treatment from T. A., M.D., beginning in 1990, records in the 
file are not dated until 2000.  However, despite the 
potential that outstanding documents exist, the Board finds 
that the RO was quite thorough in their attempts to procure 
all documentation noted by the veteran.  The RO was also very 
thorough in keeping the veteran apprised of their efforts and 
alerting him as to which evidence was not received.  

The Board concludes that all reasonable efforts have been 
expended in the development of the veteran's claim.  Given 
this, further development would serve no useful purpose and 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 
  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  
Indeed, this conclusion is supported by the veteran's own 
statements at his July 2004 hearing before the undersigned.  
At that hearing, the veteran expressed his belief that all 
relevant documents were in VA's possession.  

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

If not shown in service, service connection may be granted 
for various chronic diseases, including arthritis, if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



I.  Service connection- herniated nucleus pulposus L4 and L5 

Factual background

The veteran's service medical records do not show any 
complaints of, or treatment for, any back problems during 
active duty.  Both entrance and discharge examinations 
revealed a normal spine. 

A VA medical record dated in July 1951 showed a clinical 
diagnosis of herniated nucleus pulposus, L4- and L-5, 
operated and improved.  That document indicated that the 
veteran had undergone a laminectomy in June 1951.  There was 
no discussion as to the cause of the veteran's back 
disability.

In 1990, the veteran was treated at Centennial Medical Center 
for cardiac complaints.  The attending physician was D. A. 
J., M.D.  Such reports do not indicate any care pertaining to 
a back disability.

A 1991 admission report from Centennial Medical Center noted 
a chief complaint of low back pain.  Such pain was due, 
however, to an abdominal aortic aneurysm.  This record does 
not mention herniated nucleus pulposus.  

Additional private medical records dated from 1991 to 1998 
from the Frist Clinic do not reveal complaints of, or 
treatment for, back pain.  

In a May 1999 letter, the veteran's wife stated that she knew 
the veteran prior to service and that he was in good health 
at that time.  She reported, however, that after discharge 
the veteran limped and told her that his back hurt badly.  
The veteran had told her that he slipped and fell on a wet 
deck in service, injuring his back.  The veteran told his 
wife that he had seen the ship's doctor.  The veteran's wife 
commented that her husband's pain had worsened and that he 
finally sought treatment at a VA facility in 1950.  The 
veteran was told that he needed surgery and that the injury 
was 5 to 6 years old at that time.  

Records from Centennial Medical Center dated in 1999 show 
treatment for an inguinal hernia.  There was no treatment for 
back pain at that time.  VA records from this time period 
were also absent mention of back problems.  

In a September 2000 statement, the veteran reported that he 
had fallen on wet decks several times while in service.  He 
went to the ship doctor and was continually told he had a 
pulled muscle.  The veteran also complained that his 
separation examination was not thorough.  Instead, he was 
merely asked to bend down, and on that basis his back was 
deemed to be normal.  Then, after service, the veteran 
received treatment at the VA hospital in Detroit, Michigan.  
His spine was found to be curved like a quarter moon, and the 
doctors did not know why.  He claims that the doctors told 
him it would have taken 10 years for his back to become that 
way.  

Treatment reports dated in 2000 and 2001 from Centennial 
Medical Center, the Frist Clinic at River Park Hospital and 
the Surgical Clinic reveal treatment for squamous cell 
carcinoma.  There was no mention of a back disability in such 
documents.  VA records from this time period were also absent 
mention of back problems.  

Additional private treatment reports dated in 2001 and 2002 
show continued treatment for dyspnea, ischemic heart disease, 
throat problems and follow-up care for a history of recurrent 
lung cancer.  Treatment for a back disability was not 
reflected in such records.  

A June 2002 VA record revealed complains of chronic low back 
pain.  It was indicated that the veteran needed a medication 
renewal.    

In January 2002, an MRI was performed at Baptist Hospital.  
The attending physician was T. A., M.D.  However, the MRI 
pertained to the pelvis and right hip, not the spine.  

In December 2002, a VA CT scan of the veteran's spine 
reflected end plate spurring at L3-4-5.  There was moderate 
degenerative proliferation of the articular facet joints, 
particularly at the L4-5.  As a result there was narrowing of 
the foramina as well as the lateral recess at that level.  
The impression was status post laminectomy at L5-S1, with no 
evidence of recurrent disc bulge at any level.

Treatment records dated in 2003 from Centennial Medical 
Center did not relate to the veteran's back disability.  

A May 2003 VA outpatient treatment report contained 
complaints of low back pain times several years.  He 
described the pain as sporadic.  It was usually precipitated 
by bending over.  He denied back pain at that time.  It was 
noted that the veteran had a lumbar laminectomy for a 
ruptured disc in 1950, after being investigated for 6 months 
in a military hospital.  

In July 2004, the veteran presented testimony before the 
undersigned.  The veteran explained that, while in service, 
he slipped while aboard a ship and injured his back.  He 
reported to sickbay and was told he had a pulled muscle.  He 
remembered being placed on light duty for approximately one 
week.  The veteran stated that the fall occurred in the 
middle of his tour of duty.  Subsequent to falling, he 
reported to sick bay three of four more times.  He received 
no treatment, however, and was merely told it was a pulled 
muscle.  The remedy was assignment to light duty.  The 
veteran was not prescribed any medication, though he believes 
he was told to take Tylenol or aspirin.  

The veteran further explained that, following separation from 
service in 1946, he sough private treatment and was again 
told he had a pulled muscle.  The treatment plan was bed 
rest.  Then, in 1950, he spent six months in the hospital.  
He stated that many tests and x-rays were performed, but the 
doctors could find no explanation for his pain and for the 
curve in his back.  At that point, exploratory surgery was 
performed at the VA in Michigan and a herniated disc was 
found.  According to the veteran, they also found that a 
nerve was wrapped around his spine, pulling it out of line.  
Following surgery, the veteran had chiropractic therapy for 
about one month, also at the VA hospital.  

Also at his July 2004 hearing, the veteran contended that, 
while being treated by D. A. J., M.D., at Centennial Medical 
Center, he was told that his back injury started in service.  

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of a back disability within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis. 
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, a December 2002 CT scan of the veteran's 
spine showed end plate spurring at L3-4-5.  The impression 
was status post laminectomy at L5-S1, with no evidence of 
recurrent disc bulge at any level.  

On the basis of the medical evidence described above, the 
Board concedes that the veteran has a current disability.  
Supporting that conclusion is a May 2003 VA outpatient 
treatment report that revealed complaints of intermittent low 
back pain of several years' duration.  

As the evidence of record establishes a current disability, 
the first element of a successful service connection claim 
has been satisfied.  However, as will be explained below, the 
evidence fails to demonstrate that such disability was 
incurred in, or is otherwise causally related to, the 
veteran's active duty.  

The veteran contends that he slipped and fell on a wet deck 
in service, causing injury to his back.  He further states 
that he reported to sick bay following the injury, and that 
he later returned to sick by on 3 to 4 occasions with further 
back complaints.  While the Board does not doubt the 
sincerity of the veteran's testimony, or that of his wife in 
attempting to corroborate his contentions, the fact remains 
that the in-service medical records are entirely absent of 
any complaints of back pain.  Moreover, while the veteran 
claims to have been placed on light duty on multiple 
occasions, this too is not demonstrated in his records.  
Indeed, the service records merely reflect a normal spine 
upon enlistment and again show a normal spine upon 
separation.  Furthermore, a May 2000 research response from 
the National Personnel Records Center shows that the 
veteran's complete service medical records were retrieved and 
associated with the claims file.  Finally, although the 
veteran claimed to have sought treatment very shortly after 
separation in 1946, the evidence does not reveal any 
treatment until 1951, when a lumbar laminectomy was 
performed.

Finally, in addition to not showing in-service occurrence of 
a back injury, the claims file is also absent a competent 
opinion attributing the veteran's post service herniated 
nucleus pulposus at L4 and L5 to active duty.  While the 
veteran claims that he was told in 1950-1951 that his injury 
dated back several years, and while he contends that one 
physician found his condition to have started in service, 
such opinions are clearly not reflected in the record and 
thus cannot be substantiated.  Indeed, the veteran himself 
noted that, after several tests and x-rays in 1950 and 1951, 
the doctors could find no explanation for his pain and for 
the curve in his back.  Then, following exploratory surgery, 
a herniated disc was found but the medical evidence contains 
no finding attributing that condition to active service.  
Indeed, the only opinions of etiology are put forth by the 
veteran and his wife.  However, as laypersons, they have not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, the lay opinions do not constitute competent medical 
evidence and lack probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, then, the evidence does establish a current 
disability of herniated nucleus pulposus at L4 and L5.  
However, the evidence of record does not show that such was 
incurred in service, and no competent opinion suggests 
otherwise.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

II.  Service connection- right leg pain

Factual background

The veteran's service medical records do not show any 
complaints of, or treatment for, a right leg problem during 
active duty.  Both entrance and discharge examinations 
revealed normal lower extremities. 

In 1990, the veteran was treated at Centennial Medical Center 
for cardiac complaints.  The attending physician was D. A. 
J., M.D.  Such reports do not indicate any care pertaining to 
a right leg disability.

A 1991 private treatment report noted complains of a burning 
sensation in the veteran's right leg.  The veteran stated 
that such pain bothered him off and on since 1974.  

Additional complaints of numbness in the right thigh were 
revealed in a January 1992 treatment report, apparently from 
the Frist Clinic.  

In a May 1999 letter, the veteran's wife stated that she knew 
the veteran prior to service and that he was in good health 
at that time.  She reported, however, that after discharge 
the veteran limped and told her that his back hurt badly, 
with pain radiating into his leg.  The veteran had told her 
that he slipped and fell on a wet deck in service, injuring 
his back.  The veteran told his wife that he had seen the 
ship's doctor.  The veteran's wife commented that her 
husband's pain had worsened and that he finally sought 
treatment at a VA facility in 1950.  The veteran was told 
that he needed surgery and that the injury was 5 to 6 years 
old at that time.  The letter did not specify which leg was 
bothering the veteran.

Records from Centennial Medical Center dated in 1999 show 
treatment for an inguinal hernia, right leg.  There was no 
indication that such condition had any relation to service.  

In a September 2000 statement, the veteran reported that he 
had fallen on wet decks several times while in service.  He 
went to the ship doctor and was continually told he had a 
pulled muscle.  After service, his leg pain worsened and the 
veteran received treatment at the VA hospital in Detroit, 
Michigan.  His spine was found to be curved like a quarter 
moon, and the doctors did not know why.  He claims that the 
doctors told him it would have taken 10 years for his back to 
become that way.  

Treatment reports dated in 2000 and 2001 from Centennial 
Medical Center, the Frist Clinic at River Park Hospital and 
the Surgical Clinic reveal treatment for squamous cell 
carcinoma.  There was no mention of a right leg disability in 
such documents.  VA records from this time period were also 
absent mention of right leg problems.  

Additional private treatment reports dated in 2001 and 2002 
show continued treatment for dyspnea, ischemic heart disease, 
throat problems and follow-up care for a history of recurrent 
lung cancer.  Treatment for a right leg disability was not 
reflected in such records.  

In January 2002, an MRI was performed at Baptist Hospital.  
The attending physician was T. A., M.D.  However, the MRI 
pertained to the pelvis and right hip, not the right leg.  

An April 2002 VA outpatient treatment report indicated that 
the veteran was given medication for right leg pain.

Treatment records dated in 2003 from Centennial Medical 
Center did not relate to the veteran's right leg disability.  

A May 2003 VA EMG study showed an impression of peripheral 
neuropathy in the right leg.  Peripheral neuropathy was again 
noted in a September 2003 VA treatment report.  

In July 2004, the veteran presented testimony before the 
undersigned.  The veteran explained that, while in service, 
he slipped while aboard a ship and injured his back and right 
leg.  He reported to sickbay and was told he had a pulled 
muscle.  He remembered being placed on light duty for 
approximately one week.  The veteran stated that the fall 
occurred in the middle of his tour of duty.  Subsequent to 
falling, he reported to sick bay three of four more times.  
He received no treatment, however and was merely told to take 
Tylenol or aspirin.  Moreover, while the alleged in-service 
care was for a back problem, the veteran clarified that his 
right leg began to cause him pain right after the fall.   

The veteran further explained that, following separation from 
service in 1946, he sought private treatment for back and leg 
discomfort and was again told he had a pulled muscle in his 
back.  He was further told that his right leg pain was caused 
by a nerve that dropped around his spine.  The nerve pulled 
the spine over to one side, in the shape of a quarter moon.  
The veteran continued to explain that his right leg pain was 
persistent and did not improve over time.  The veteran stated 
that he had several surgeries on the leg, including a hernia 
surgery and a bypass operation.  

Also at his July 2004 hearing, the veteran contended that, 
while being treated by D. A. J., M.D., at Centennial Medical 
Center, he was told that his right leg injury started in 
service.  



Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, a May 2003 VA EMG study showed an 
impression of peripheral neuropathy in the right leg.  
Peripheral neuropathy was again noted in a September 2003 VA 
treatment report.  Therefore, a current disability is 
established here.  

As the evidence of record establishes a current disability, 
the first element of a successful service connection claim 
has been satisfied.  However, as will be explained below, the 
evidence fails to demonstrate that such disability was 
incurred in, or is otherwise causally related to, the 
veteran's active duty.  

The veteran contends that he slipped and fell on a wet deck 
in service, causing injury to his back and right leg.  He 
further states that he reported to sick bay following the 
injury, and that he later returned to sick by on 3 to 4 
occasions with further complaints.  While the Board does not 
doubt the sincerity of the veteran's testimony, or that of 
his wife in attempting to corroborate his contentions, the 
fact remains that the in-service medical records are entirely 
absent of any complaints of either back or right leg pain.  
Moreover, while the veteran claims to have been placed on 
light duty on multiple occasions, this too is not 
demonstrated in his records.  Indeed, the service records 
merely reflect normal lower extremities upon enlistment and 
again show normal lower extremities upon separation.  
Furthermore, a May 2000 research response from the National 
Personnel Records Center shows that the veteran's complete 
service medical records were retrieved and associated with 
the claims file.  Finally, although the veteran claimed to 
have sought treatment very shortly after separation in 1946, 
the evidence does not reveal any treatment until 1951, when a 
herniated disc was discovered.

Finally, in addition to not showing in-service occurrence of 
a right leg injury, the claims file is also absent a 
competent opinion attributing the veteran's right leg 
neuropathy to active duty.  While the veteran claims that he 
was told in 1950-1951 that his injury dated back several 
years, and while he contends that one physician found his 
condition to have started in service, such opinions are 
clearly not reflected in the record and thus cannot be 
substantiated.  Indeed, the only opinions of etiology are put 
forth by the veteran and his wife.  However, as laypersons, 
they have not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, the lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, then, the evidence does establish a current 
right leg disability.  However, the evidence of record does 
not show that such was incurred in service, and no competent 
opinion suggests otherwise.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disability, to include a 
herniated nucleus pulposus at L4 and L5, is denied.

Service connection for a right leg disability is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



